Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-14, 16-21, after preliminary amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/2018, 11/8/2019, and 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention, claim 21, is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because

Claim 21 recites: A computer readable storage medium storing a computer program, wherein the computer program, when being executed by a computer, cause the computer to: …”. Computer readable storage medium as described in specification (pars 0009, 0094, 0099) does not exclude transitory medium which includes a signal.  It is suggested to recite a non-transitory readable storage medium to overcome 35 USC 101 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6-7, 9-11, 16-17, 19-21 are rejected under 35 U.S.C. 103 as being anticipated by CN 103982378 A, Feng et al. see English translation  (hereinafter Feng). 


As to claim 1, Feng discloses a method for monitoring formation of ice on a wind turbine blade, comprising: 
capturing an image of the blade through a camera (claim 1, taking pictures of blade and rejecting background); 
detecting a region of the blade from the captured image (abstract: dividing the blade to obtain blade elements of interest; claim 1); 
clearing image information of a background region from the captured image (Fig 1; abstract: removing the background from the blade image; claim 1, reject background), 

As to claim 6, Feng discloses the method according to claim 1, wherein the sample set comprises at least one of the following types of blade images: blade images indicating that ice is on blades and captured at different geographic locations, blade images indicating that ice is on blades and captured at different time periods, and blade images indicating that ice is on blades and captured under different weather conditions (abstract; page 4, image captured at different locations of the blades).  

As to claim 7, Feng discloses the method according to claim 1, wherein detecting the region of the blade from the captured image comprises: detecting the region of the blade from the captured image by using an edge detection and/or a significant object detection (abstract; pages 1-2, dividing image of blade into blade elements and blade elements being significant objects).  



As to claim 10, Feng discloses the method according to claim 1, wherein capturing the image of the blade through the camera comprises: capturing an image of the blade periodically through the camera (Fig 1, the images being captured by camera(s) from different angles to cover different locations of the blade and blade elements from a surveillance system, which often through periodic capturing; page 4, steps 1-2), wherein the method further comprises: determining whether ice is on the captured blade based on a recognition result corresponding to each image of a plurality of images of the blade captured in a predetermined time period (Figs 1-3), wherein the recognition result corresponding to the each image is obtained by performing the steps of detecting the region of the blade, obtaining the blade image and determining whether ice is on the captured blade sequentially on the each image (Figs 1-3; pages 4-5, description of diagnostic method).  

As to claim 11, it recites an apparatus encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

15. (Canceled)  

As to claims 16-17, they are rejected with the same reason as set forth in claims 6-7, respectively.

As to claim 19, it is rejected with the same reason as set forth in claim 9.

As to claim 20, it is rejected with the same reason as set forth in claim 10.

As to claim 21, it recites a CRM storing program executed to perform functions and features of claim 1. Rejection of claim 1 is therefore incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 


Claims 2-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of CN 106875381 B, Li et al. see English translation (hereinafter Li).


As to claim 2, Feng discloses the method according to claim 1, wherein the recognition model of ice on the blade is obtained by training on the sample set using a general neural network (page 4, step 3) but does not expressly teach the neural network being a convolutional neural network, wherein the recognition model of ice on the blade comprises an input layer, a first predetermined quantity of convolutional layers, a second predetermined quantity of pooling layers, a vector layer for vectorizing a feature of the blade image processed by the convolutional layers and the pooling layers, a classifier for classifying vectors outputted from the vector layer, and an output layer, and
 wherein the input layer comprises a plurality of input neurons for describing pixels of the blade image, the output layer comprises an output neuron for indicating whether ice is on the blade, the convolutional layers each performs feature extraction on an output of a previous layer by using at least one trained convolution kernel to obtain an output of the convolutional layer itself, and the pooling layers each performs aggregation statistical processing on an output of a previous convolutional layer by using at least one trained pooling kernel to obtain an output of the pooling layer itself.  

 wherein the input layer comprises a plurality of input neurons for describing pixels of the image, the output layer comprises an output neuron (page 6, input of the deep learning network being the original image and output being the learning indicating result of defect detection) the convolutional layers each performs feature extraction on an output of a previous layer by using at least one trained convolution kernel to obtain an output of the convolutional layer itself (claim 1, pages 1-3, convolutional layer utilizing a convolution kernel to carry out convolution operation on the image feature extraction), and the pooling layers each performs aggregation statistical processing on an output of a previous convolutional layer by using at least one trained pooling kernel to obtain an output of the pooling layer itself (pages 1-3, pooling layers being connected to convolutional layer (e.g. output of convolutional layer as input of pooling layer(s), normalized, maximum, and average pooling layers for statistical processing).  


As to claim 3, Feng as modified discloses the method according to claim 2, wherein in the recognition model of ice on the blade, the convolutional layers and the pooling layers are arranged alternately after the input layer (Li: claim 1, page 3, convolutional layers, pooling layers are sequentially connected), and a quantity of feature mappings for each layer of the convolutional layers and the pooling layers is greater than a quantity of feature mappings for a previous layer (Li: page 2, more feature maps from the first , second, third, and fourth feature extracting units (30, 60, 90, 128 etc.) including convolution and pooling layers).  

As to claim 4, Feng as modified discloses the method according to claim 2, wherein the recognition model of ice on the blade comprises a plurality of convolution stages which are connected via the pooling layers (Li: claim 1; page 1; Fig 4), wherein the convolution stages each comprises at least one convolutional layer, the convolution kernels included in the convolutional layers in the plurality of convolution stages have the same size (Fig 4; pages 2, 4, either 7, 5, or 3), and the later the convolutional layer in the convolution stage is performed, the greater the quantity of the convolution kernels 

As to claim 5, Feng as modified discloses the method according to claim 4, wherein the convolution kernel has a size of 3*3 (Li: pages 2, 4, size of a convolution kernel being 3).  

As to claims 12-14, they are rejected with the same reason as set forth in claims 2-4, respectively.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of “Holistically-Nested Edge Detection”, 2015 IEEE International Conference on Computer Vision, Xie et al. (hereinafter Xie).


As to claim 8, Feng discloses the method according to claim 7 but does not expressly teach the significant object detection is based on a Holistically-Nested Edge Detection (HED).  Xie, in the same or similar field of endeavor, teaches an edge detection algorithm utilizing Holistically-Nested Edge Detection that enables a multi-scale and multi-level feature learning (abstract; secs 1-2).  Therefore, consider Feng and Xie’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Xie’s teachings on HED detection in Feng’s method to provide a CNN with HED for edge detection.

As to claim 18, it is rejected with the same reason as set forth in claim 8.

22. (Canceled)  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Thursday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661